Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Joseph M. McKay, a Justice of the Supreme Court, Kings County, from taking any further action in a case entitled People v Springer, pending under Kings County indictment No. 9445/01.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought (see Matter of Springer-Knight v McKay, 24 AD3d 562 [2005] [decided herewith]). Prudenti, P.J., H. Miller, Mastro and Lunn, JJ., concur.